DETAILED ACTION
This action is pursuant to the claims filed on 12/30/2019. Claims 1-15 are pending. A first action on the merits of claims 1-15 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/27/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 9 is/are objected to because of the following informalities: 
Claim 9; “the sound is a sound imitating a recording sound…” should read “the sound imitates a recording sound…” to increase clarity.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A “notifying section configured to output a sound” in claims 7, 10 and 11. This limitation will be interpreted to be a speaker, earphone, or headphone as disclosed in [0053] of the applicant’s PGPub (2020/0107742).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, and 12 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Yeow (U.S. PGPub No. 2017/0042439).
Regarding claim 1, Yeow teaches An electroencephalogram measuring apparatus (Device 1400 of Fig 14a) comprising: a first electrode that is to be placed in a first position of a head of a subject (Fig 14a ‘electrodes’ define first and second electrode to be placed on head); a second electrode that is to be placed in a second position of the subject (Fig 14a ‘electrodes’ define first and second electrode to be placed on head); and a body supporting at least the first electrode (Fig 14a entire surface area of device is interpreted as a ‘body’), and having a portion that is to be held by a hand of a user (Fig 14a, ‘handheld form factor’).
Regarding claim 3, Yeow further teaches wherein the body supports at least one of the second electrode and a third electrode (Fig 14a, see three electrodes located on body of device).
Regarding claim 12, Yeow further teaches wherein the body has a portion that is to be held by the hand of the user during measurement (Fig 14a, handheld form factor).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeow (U.S. PGPub No. 2017/0042439).
Regarding claim 2, Yeow teaches the device of claim 1 as stated above and further teaches a third electrode (see Fig 14a electrodes).
The first embodiment of Yeow (Fig 14a) is silent to the presence of electrodes that provide provides a potential that functions as a reference of a potential difference between the first electrode and the second electrode.
 However, an alternate embodiment of Yeow discloses which provides a potential that functions as a reference of a potential difference between the first electrode and the second electrode (Fig 3a reference electrodes 304). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of the first embodiment of Yeow in view of the alternate embodiment to incorporate the reference electrode(s) that provide a potential difference between the first and second electrode to arrive at the device of claim 2. Doing so would be obvious to one of ordinary skill in the art as the use of reference electrodes in an EEG application is well-known in the art to yield predictable results (Fig 3a reference electrodes 304 of very similar embodiment to that of Fig 14a; [0078 & 0081]; see also [0244]).
Regarding claim 4, Yeow teaches the device of claim 3 as stated above. Yeow further appears to teach wherein the electrodes are protruded from the body (Fig 14a ‘electrodes’ appear to be at least partially protruded to contact skin).
The first embodiment of Yeow (Fig 14a) is silent to the exact configuration of the electrodes and therefore fails to explicitly teach wherein the first electrode and at least one of the second electrode and the third electrode is protruded from the body.
However an alternate embodiment of Yeow discloses wherein the first electrode and at least one of the second electrode and the third electrode is protruded from the body (Fig 18c and [0106] disclose groove and channel configuration for electrode attachment; electrode is shown as protruding in the side view). Therefore it would have been obvious to one of ordinary 
Regarding claim 6, in view of the combination of claim 4 above, the alternate embodiment of Yeow (Fig 18c) further teaches wherein at least one of the first electrode, the second electrode and the third electrode is supported by the body in a manner that the at least one electrode is displaceable in a direction intersecting with a protrusion direction (Fig 18c, electrodes protrude outward toward a scalp of the user; [0104-0106] disclose ability for electrodes to be displaceable along the sides of the device in each slot 1806 (i.e., a direction intersecting the protrusion direction)). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the device of the first embodiment of Yeow in view of the alternate embodiment to incorporate the channel and grove electrode attachment mechanism such that the electrodes are displaceable in a direction intersecting a protrusion direction. Doing so would be obvious to one of ordinary skill in the art to provide a well-known electrode attachment configuration to an EEG device to allow for the electrodes to be repositionable within the body for collection of data from various parts of the scalp ([0104-0106]; see also [0244]).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeow in view of Besio (U.S. PGPub No. 2011/0054288).
Regarding claim 5, Yeow teaches the device of claim 4 as stated above. 
Yeow fails to teach wherein at least one of the first electrode, the second electrode and the third electrode is supported by the body in a manner that the at least one electrode is displaceable in a protrusion direction.
In related prior art, Besio teaches a similar EEG measuring apparatus (Fig 1 biomedical sensor 10) wherein at least one of the first electrode, the second electrode and the third electrode is supported by the body (Fig 1 electrodes 14 supported by base 16) in a manner that the at least one electrode is displaceable in a protrusion direction (Figs 4-6, electrodes 14 are displaceable in a protrusion direction to assist in contact with the contours of the scalp [0031]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrodes of Yeow in view of Besio to incorporate the displaceable electrode configuration to arrive at the device of claim 5. Providing such a displaceable configuration would advantageously provide the electrodes with the increased ability to maintain contact with the scalp along the contours of the scalp ([0031] and Fig 6). 
Claims 7, 8, 10, 11, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeow in view of Parvizi (U.S. PGPub No. 2020/018320).
Regarding claim 7, Yeow teaches the device of claim 1 as stated above. Yeow further teaches a notifying section ([0114]) to alert a user. 
Yeow fails to teach the notifying section configured to output a sound that corresponds to a change over time of a potential difference between the first electrode and the second electrode.
In related prior art, Parvizi teaches a similar handheld EEG measuring apparatus ([0127-0128] Fig 9 device 900) comprising a notifying section (Fig 9a-c speaker 908) configured to output a sound that corresponds to a change over time of a potential difference between the first electrode and the second electrode ([0129] and Figs 6a-c and 8a-c; discloses implementation of differences in voltage values being used as a time-domain signal to deliver an acoustic notification that corresponds to a change in said voltage difference). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the notifying section of Yeow in view of Parvizi to incorporate a speaker into the body and programmed instructions as taught by Parvizi such that the speaker is configured to output a sound corresponding to a change over time of a potential difference between first and second electrodes. Doing so would advantageously provide a user with an immediate diagnostic evaluation to help differentiate brain medical events with non-events with much greater accuracy ([0037]).
Regarding claim 8, in view of the combination of claim 7 above, Parvizi further teaches wherein a loudness of the sound is expressed by an amplitude of the change over time ([0066, 0069-0070]; [0101] also discloses intensity modulator 620-c producing time-varying amplitude value based on amplitude of time-domain signal 618), and a pitch of the sound is expressed by a frequency of the change over time ([0102] pitch modulator 620-d controls pitch of outputted acoustic based on amplitude, intensity, and/or power of time-domain signal 618 of voltage potential difference as disclosed in [0129]; in other words the pitch of the sound is at least partially expressed by a frequency of the change over time (i.e., the change of amplitude of the time-domain signal represents the frequency of the change of potential difference over time which directly controls the pitch of the output sound)). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the notifying section of Yeow in view of Parvizi to incorporate the notifying  Furthermore, the loudness, pitch, vibrato, vowel, and/or change in any of the preceding parameters of the output sound yield a unique sound that is allows for discernable variations for a user to recognize specific brain events based on the properties of said sound ([0159]). 
Regarding claim 10 in view of the combination of claim 7 above, Parvizi further teaches wherein the notifying section is configured to, in a case where the change over time of the potential difference corresponds to an abnormality of a brain, output a specific sound (Figs 8a-8c, specifically steps 856-858, and [0129 & 0159]; the notifying section outputs a specific and unique sound corresponding to a time-domain signal of brain activity based on potential difference of electordes). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the notifying section of Yeow in view of Parvizi to incorporate the speaker configured to output a specific sound based on the change over time of the potential difference that corresponds to an abnormality of a brain. Doing so would advantageously provide a user with an immediate diagnostic evaluation to help differentiate brain medical events with non-events with much greater accuracy ([0037]) and a specific sound indicative of an abnormal brain event to further help with user identification of said brain event ([0159]).
Regarding claim 11, in view of the combination of claim 7 above, Parvizi further teaches the use of headphones or ear pieces configured to be attached to an ear of the user ([0169]). 
Regarding claim 15, Yeow teaches the device of claim 1 as stated above. Yeow further teaches wherein the hand-held form factor may come in a variety of shapes not limited to the ones shown in figures 14a-b ([0091]).
Yeow fails to explicitly teach a bell-like shape.
In related prior art, Parvizi teaches a similar hand-held EEG measuring apparatus ([0127-0128] Fig 8a process 800 for acquiring EEG signals) wherein the portion that is to be held by the hand of the user has substantially a bell-like shape (Figs 9a-c, device 900 has handle 906 that is shaped like a bell; [0164] discloses design of handle 906 similar to a stethoscope which is applicant’s disclosed embodiment of a ‘bell-like shape’). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hand-held form factor of Yeow in view of Parvizi to incorporate a bell-like shape to arrive at the device of respective claims 15. Doing so would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention since applicant has not disclosed that the claimed bell-like shape solves any stated problem or is for any particular purpose and it appears that the invention would perform .
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeow in view of Parvizi as applied to claim 7, and in further view of Cadwell (U.S. Patent No. 5,566,678).
Regarding claim 9, in view of the combination of claim 7 above, Parvizi further teaches wherein the sound defines a specific and discernible sound during a normal state of brain function such that the user is able to recognize active recording and the presence of a normal brain state ([0159]).
Yeow/Parvizi fail to explicitly teach the sound is a sound imitating a recording sound that is caused by a pen of an electroencephalograph.
However, in related prior art, Cadwell teaches a digital EEG measuring apparatus (System of Fig 2) wherein a similar notifying section outputs a sound imitating a recording sound that is caused by a pen of an electroencephalograph based on time-dependent measured potential difference between electrodes (Col 2 lns 25-45). Therefore it would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to have modified the notifying section of Yeow in view of Parvizi and Cadwell to incorporate a sound imitating a recording sound that is caused by a pen of an EEG machine, since applicant has not disclosed that the imitated sound solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the sounds taught by the Parvizi having explicitly discernable sounds based on various types of brain activity events ([0159-0160]). 
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeow in view of Byrne (U.S. PGPub No. 2016/0346544).
Regarding claims 13-14, Yeow teaches the device of claim 1 as stated above. Yeow further teaches wherein the hand-held form factor may come in a variety of shapes not limited to the ones shown in figures 14a-b ([0091]).
Yeow fails to explicitly teach a pen-like shape or a rod-like shape.
In related prior art, Byrne teaches a similar hand-held EEG measuring apparatus (Device of Fig 6; [0008 and 0039]) wherein the portion that is to be held by the hand of the user has substantially a pen-like and rod-like shape (See housing 222 of Fig 6 and Fig 2 showing similar shape in hand of user). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hand-held form factor of Yeow in view of Byrne to incorporate a pen-like shape and rod-like shape respectively to arrive at the device of respective claims 13 and 14. Doing so would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention since applicant has not disclosed that the claimed pen-like or rod-like shape solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with any shape capable of being held in a hand of a user. In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM Z MINCHELLA/Examiner, Art Unit 3794